DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: processor, memory, and non-transitory computer readable medium, and device.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
	establishing a coalescing service configured to combine queries received at the coalescing service (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about two queries. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);; 
	instantiating, within the coalescing service, a plurality of execution windows to which the received queries are to be assigned, each execution window having an assigned deadline within which to execute (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about one of the two queries being executed before the other, both of them should be executed by a deadline. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);; 
(as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about one of the queries and what it is comprised of. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
	assigning the first query to a first execution window among the plurality of execution windows according to the identified characteristics (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking that one query should be executed first based on what it is comprised of. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
	upon detecting the occurrence of a specified trigger for at least one of the queries in the first execution window, executing those queries, including the first query, that are assigned to the first execution window (as drafted, this limitation is a process encompasses the user manually looking up data of the query that was decided to be executed first. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a processor, memory, and non-transitory computer readable medium, and device. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a processor, memory, and non-transitory computer readable medium, and device, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 28-29 and 55-57 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. 
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pesala et al., Pub. No.: US 20160246841 A1, hereinafter Pesala in view of Luo et al., US 20060190430 A1, hereinafter Luo.

	As per claim 1, Pesala discloses A computer-implemented method comprising: 
(par. 12 wherein the grouping module (i.e. coalescing service) combines queries as claimed); 
	instantiating, within the coalescing service, a plurality of execution windows to which the received queries are to be assigned (par. 12 discloses that executable grouping lists (i.e. instantiated execution windows) are created for each group of queries, each grouping list being executed at a later time such that the queries in the grouping list are resolved), […]; 
	analyzing at least a first query among the received queries to identify one or more characteristics of the first query (par. 12 discloses that the received queries are grouped into grouping lists based on (i.e. analyzing) one or more metadata (i.e. one or more characteristics) included in every received query (i.e. the first query)); 	
	assigning the first query to a first execution window among the plurality of execution windows according to the identified characteristics (see rejection of above limitations); and 
	upon detecting the occurrence of a specified trigger for at least one of the queries in the first execution window, executing those queries, including the first query, that are assigned to the first execution window (see at least par. 48).
	Pesala does not expressly disclose, however Luo, in the related field of endeavor of query processing and workload management discloses each execution window having an assigned deadline within which to execute (Luo, pars. 143, Pesala discloses that a grouping list can include just 1 query in at least par. 80).
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Luo’s teaching in the related field of endeavor of query processing and workload management would have allowed Pesala’s method to implement deadlines on queries and groups of queries in order to ensure that queries are processed in a timely manner in an optimal manner as described in Luo, pars. 153-159.  Pare. 153 states that “Rather, all the deadlines discussed herein are soft deadlines, where missing the deadline may decrease the value of query results but will not cause a disaster” and par. 154 includes “It is checked to determined whether or not the urgent query will meet this shortened deadline (rather than the original deadline). This is to allow a window of flexibility.”

	As per claims 13 and 20, they are analogous to claim 1 and are therefore likewise rejected.

	As per claim 2, Pesala as modified discloses the computer-implemented method of claim 1, wherein each of the queries that were assigned to the first execution window before the occurrence of (see Pesala at least par. 48)

	As per claim 3, Pesala as modified discloses the computer-implemented method of claim 1, wherein the specified trigger comprises at least one of: reaching the deadline assigned to the first execution window (see Luo as cited in the rejection of claim 1 and rationale to combine); reaching a specified number of queries assigned to the first execution window; receiving a specified type of query (Pesala, pars. 12, 32, 37 and 42 disclose multiple examples of “type of query” as claimed); or receiving a query with a specified deadline.

	As per claim 4, Pesala as modified discloses The computer-implemented method of claim 3, wherein the deadline assigned to the first execution window is established as a default trigger if other triggers for other queries are not detected (see Luo as cited in the rejection of claim 1 and rationale to combine and note that no other triggers are detected to trigger execution of Pesala’s grouping lists).

	As per claim 5, Pesala as modified discloses the computer-implemented method of claim 1, wherein each execution window has a current state that is changeable by the coalescing service based on detecting the occurrence of the specified trigger (see at least par. 48)

	As per claim 6, Pesala as modified discloses The computer-implemented method of claim 1, wherein each execution window has an identifier that uniquely identifies the execution window within the established coalescing service (see Pesala as cited above – note that as per the description of fig.’s 6 and 11, the grouping lists are separately (i.e. uniquely) identifiable data structures).

	As per claim 7, Pesala as modified discloses the computer-implemented method of claim 1, wherein the deadline assigned to each execution window is variable and is determined by the established coalescing service (see Luo as cited in the rejection of claim 1 and rationale to combine and note that the deadlines are variable, dynamic and not fixed as per at least Luo pars. 82, 154).

	As per claim 8, Pesala as modified discloses The computer-implemented method of claim 1, wherein the identified characteristics of the first query comprise at least one of: type of query, type of information being queried, criticality of query, type of database being queried, size of query, or latency tolerance (Pesala, pars. 12, 32, 37 and 42 disclose multiple examples of at least “type of query” and “type of information” as claimed).

Pesala as modified discloses the computer-implemented method of claim 1, wherein the received queries are assigned to execution windows based on one or more portions of knowledge about a backend system to which the queries are sent upon execution of the execution window (Pesala, pars. 12, 32, 37, 42-43, 95 disclose metadata, schema, SQL, MDX, filters, indexes, latency etc. all of which are examples of “based on one or more portions of knowledge about a backend system” with at least metadata, schema, SQL, MDX, filter, indexes are all database system knowledge “inferred” by interacting with the database system).

	As per claim 10, Pesala as modified discloses The computer-implemented method of claim 9, wherein the one or more portions of knowledge about the backend system are inferred based on one or more interactions with the backend system (see rejection of claim 9).

	As per claim 11, Pesala as modified discloses the computer-implemented method of claim 9, wherein the one or more portions of knowledge about the backend system comprise at least one of: backend latency requirements, backend partitions, maximum number of queries per token bucket, or location of backend servers (Pesala, at least pars. 43, 45 and 95 disclose having knowledge of latency information as claimed).

Pesala as modified discloses the system of claim 13, wherein the queries are received from a plurality of different agents, each agent being configured to execute a specified workload (see rejection of claim 1 including at least pars. 34-35).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pesala as modified above and further in view of Natarajan et al., Pub. No.: US 20090077011 A1, hereinafter Natarajan.

	As per claim 12, Pesala as modified discloses the computer-implemented method of claim 11. The combination does not explicitly disclose, however Natarajan in the same field of endeavor of query processing discloses wherein queries satisfied by data stored on a specified backend partition are assigned to the same execution window (Natarajan, par. 48).
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Natarajan’s teaching in the related field of endeavor of query processing would have allowed Pesala’s method to arrive at a system that supports a distributed database that is scalable and supports parallelization as per pars. 13-17 of Natarajan. Furthermore, par. 22 of Natarajan states “The present invention, therefore, relates to a novel system and method for executing the compute-intensive parts of one or more from a multiplicity of database queries on a separate and independent parallel high-performance computing system. The overall 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pesala as modified above and further in view of Tarasuk-Levin et al., Pub. No.: US 20200034191 A1, hereinafter Tarasuk-Levin.

	As per claim 15, Pesala as modified discloses the system of claim 14. The combination does not explicitly disclose, however Tarasuk-Levin in the same field of endeavor of data storage and query processing discloses wherein at least a portion of the received queries are received as elastic network interfaces (ENIs) are updated for one or more of the agents (see Tarasuk-Levin, at least par. 18). Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Tarasuk-Levin’s teaching in the related field of endeavor of data storage and query processing would have allowed the combination to support queries that are received as elastic network interface which are well known as virtual network interface cards.  As stated in par. 1 of Tarasuk-Levin “An ENI is a software-based virtual network interface that can be implemented within a host. An ENI can function similarly to a network interface card (NIC) in that an ENI may 

	As per claim 16, Pesala as modified discloses The system of claim 15, wherein the ENIs for the agents are updated automatically upon the occurrence of the specified trigger (see rejection of claim 15 and rationale to combine).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pesala as modified above and further in view of Clark et al., Pub. No.: US 20120144234 A1, hereinafter Clark.

	As per claim 17, Pesala as modified discloses the system of claim 13. The combination does not explicitly disclose, however Clark in the same field of endeavor of data storage and query processing discloses further comprising detecting the occurrence of one or more errors upon executing the queries assigned to the first execution window (Clark, pars. 13, 99-102; see Pesala as cited in the rejection of claim 1 for the assignment to execution windows).
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Clark’s Clark.

	As per claim 18, Pesala in view of Clark discloses The system of claim 17, further comprising performing one or more remediation steps to remediate the detected errors (see rejection of claim 17 above and rational to combine).

	As per claim 19, Pesala in view of Clark discloses the system of claim 18, wherein the one or more remediation steps comprise at least one of resubmitting the queries in the first execution window or splitting up the queries in the first execution window for subsequent resubmission (see rejection of claim 17 above and rational to combine).



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20150169684
Pars. 11-14
Pooling sub-queries based on priority
20110219031
abstract
Profit based query execution with query queues
20100094828
Pars. 12-16
Query list, for sorting queries based on priority




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154